Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HILLIARD (20050048433).
 	As per claim 1, Hilliard teaches the claimed “non-transitory computing device readable medium storing instructions executable by a processor to cause a computing device to perform a method,” the method comprising: “receiving, as part of an orthodontic treatment plan, a depiction of a patient's dentition” (Hilliard, figure 1, [0012], [0015] - an lnvisalign technician first scans a patient's model as a means to obtain a CAD-manipulatable virtual model of the patient's teeth, gums and soft tissue; [0084] - the relevant portions of the patient's oral anatomy are scanned to create a digital model in a format suitable for viewing and manipulation via a CAD system); “receiving, as part of the orthodontic treatment plan, a visualization of a position of a first hook, wherein the first hook corresponds to a first polymeric aligner and is configured to engage with an elastic member” (Hilliard, [0018], [0033] - Hooks are used for connecting orthodontic elastics that provide tractive forces between sectioned portions of an aligner (or the aligner and other fixed appliance structure) as needed during treatment; [0049]-[0051], [0104] -  elastic hooks and other aligner auxiliaries that pop-in can be installed in an outset land in order to ensure that their inwardly extending features do not contact teeth. In establishing outset lands on the virtual model, the technician will use the same point-linking algorithms as used for establishing the shape and location for a window where all of the points come along with a tugged master point equally), and “wherein the first polymeric aligner is configured to, when worn by the patient, reposition the patient's teeth from a first arrangement to a second arrangement” (Hilliard, [0066] - In order to allow a tooth to be moved by an aligner-mounted elastomeric traction hook, an orthodontist typically may cut away a small area of the polymeric shell corresponding to the area in which the tooth is to be pulled and a conventional steel hook may be attached to the tooth to be moved); “displaying, on a digital display, the depiction of the patient's dentition” (Hilliard, [0084], [0085]).  It is noted that Hilliard does not explicitly teach “displaying, on the digital display, the visualization of the position of the first hook such that the visualization is displayed relative to and overlaid on the depiction of the patient's dentition” as claimed.  However, given Hilliard’s Patient Treatment with Aligners and Aligner Auxiliaries such as hook (e.g., [0045] – [0051]; figures 8, 10-12, 14) and the laser scanner (e.g., [0005], [0012]) for capture the patient’s dentition, it would have been obvious to be able to capture the inter-oral images of the patient wearing the aligner with its auxiliaries for displaying.  The motivation is just to keep track of, or showing the patient, the teeth moving process of the treatment. 

 	Claim 2 adds into claim 1 “wherein the depiction of the patient's dentition comprises a 3D model” (Hilliard, [0085] - The patient's models are then subjected to a scanning process and the resulting data for the upper and lower arches is stored in digital format (step 162 in FIG. 16) to create a CAD model of at least a portion of the patient's dental anatomy).

	Claim 3 adds into claim 1 “wherein the visualization of the position of the first hook comprises a line” (Hilliard, [0045]-[0051] - positioning two aligner auxiliaries 30a and 30b relative to a mal-rotated tooth 10 serve to create a mechanical couple ideally tailored to rotate the tooth 10).

	Claim 4 adds into claim 1 “wherein the first polymeric aligner is one of a plurality of removable polymeric aligners in the orthodontic treatment plan” (Hilliard, [0013] - output methodologies are used to fabricate a series progressive polymeric tooth removable aligners).

	Claim 9 adds into claim 4 “wherein the method further comprises receiving, as part of the orthodontic treatment plan, a visualization of a position of a second hook, wherein the second hook corresponds to a second polymeric aligner, and wherein the second polymeric aligner is one of the plurality of removable polymeric aligners in the orthodontic treatment plan” (Hilliard, figures 8, 10-12, 14; [0045]-[0051] - positioning two aligner auxiliaries 30a and 30b relative to a mal-rotated tooth 10 serve to create a mechanical couple ideally tailored to rotate the tooth 10).

	Claim 10 adds into claim 9 “wherein the method further comprises displaying, on the digital display, the visualization of the position of the second hook such that the visualization is displayed relative to and overlaid on the depiction of the patient's dentition” which would have been obvious given the treatment using multiple hooks (e.g., [0045] – [0051]; figures 8, 10-12, 14) and the laser scanner (e.g., [0005], [0012]) to capture the inter-oral images of patient wearing aligner with its auxiliaries.

	Claim 5 adds into claim 1 “wherein the digital display is coupled to a user interface input device, and wherein the processor is configured to receive an input from the user interface input device” (Hilliard, [0087] - a CAD technician may identify a region of points representing the occlusal region of a particular tooth from a scanned-in set of models).

	Claim 6 adds into claim 5 “wherein the user interface input device comprises at least one of a mouse, trackball, touchpad, graphics tablet, or direct pointing device” (Hilliard, [0087] - the technician would accomplish this through manipulation of a digitizing puck on a digitizing tablet or with a mouse).

	Claim 7 adds into claim 1 “wherein the depiction of the patient's dentition is received from the patient” (Hilliard, [0084] - the relevant portions of the patient's oral anatomy are scanned to create a digital model in a format suitable for viewing and manipulation via a CAD system).

	Claim 8 adds into claim 1 “wherein the depiction of the patient's dentition is received from a scanner” (Hilliard, [0005] - the process of laser scanning and the three-dimensional imaging of a patient's teeth and then the manipulation of the virtual tooth positions within a computer-aided-design (CAD) environment is an example).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,271,923. 
Claim 1 of this application
Claim 1 of the US patent
A non-transitory computing device readable medium storing instructions executable by a processor to cause a computing device to perform a method, the method comprising:
A computer-implemented method for manufacturing an orthodontic positioning appliance having teeth receiving cavities, the method comprising:
receiving, as part of an orthodontic treatment plan, a depiction of a patient's dentition;
receiving, by a processor, a digital representation of a patient's teeth in a selected arrangement; modeling, by the processor, an appliance based on the received digital representation,
receiving, as part of the orthodontic treatment plan, a visualization of a position of a first hook, wherein the first hook corresponds to a first polymeric aligner and is configured to engage with an elastic member, and wherein the first polymeric aligner is configured to, when worn by the patient, reposition the patient's teeth from a first arrangement to a second arrangement;
the appliance comprising teeth receiving cavities shaped to receive and apply a resilient positioning force to the patient's teeth, the appliance comprising a hook disposed on a sidewall of the appliance and configured to interface with an orthodontic elastic member so as to react a force from the orthodontic elastic member into the appliance, the hook configured to be offset from a surface of a tooth when the appliance is coupled with the patient's teeth and no orthodontic elastic member is coupled with the hook; and
displaying, on a digital display, the depiction of the patient's dentition; and displaying, on the digital display, the visualization of the position of the first hook such that the visualization is displayed relative to and overlaid on the depiction of the patient's dentition.
fabricating an orthodontic appliance from the modified digital representation, wherein the hook is monolithic with a sidewall of the orthodontic appliance.


Although the claims at issue are not identical, they are not patentably distinct from each other because given the aligner with its auxiliaries including a hook, whether to capture an image of patient wearing that aligner or 3D printing is obvious.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616